FINNEY, Chief Justice:
We granted certiorari to review the decision of the Court of Appeals which held that the State Health Plan (Plan) is obligated to pay for a “cranial hair vacuum prosthesis” for respondent Janet Hendley, who suffers from a medical condition which causes the loss of all body hair.1 Hendley v. South Carolina State Budget and Control Board, 325 S.C. 413, 481 S.E.2d 159 (Ct.App.1996). We reverse, finding substantial evidence in the record supports the petitioner’s decision to deny coverage for this prosthetic device.
In this appeal brought pursuant to the Administrative Procedures Act, respondents maintained that petitioner’s decision to deny coverage for the prosthesis was not supported by substantial evidence. The Plan covers only an item which is medically necessary, one “that is required to identify or treat an illness or injury.” There is substantial evidence in the record to support petitioner’s finding that the prosthetic device does not identify or treat Ms. Hendley’s medical condition.
*457Further, the Plan excludes coverage for prosthetic devices (other than breast implants) which have non-therapeutic uses. We find substantial evidence2 supports the finding that the prosthetic device sought had non-therapeutic uses, and thus was excluded from coverage.
Like all the decision-makers involved in this case, we are sympathetic to Ms. Hendley’s plight, and do not doubt that the prosthetic device she seeks would make her life less difficult. We are constrained, however, to review petitioner’s decision and ask whether it is supported by substantial evidence, that is, is there evidence in the record upon which reasonable people would reach the same result? Sierra Club v. Kiawah Resort Associates, 318 S.C. 119, 456 S.E.2d 397 (1995). Having found such evidence, we reverse the decision of the Court of Appeals which itself reversed petitioner’s denial of benefits.
REVERSED.
MOORE, WALLER, and BURNETT, JJ., concur.

. alopecia universalis.


. For example, the record shows coverage was sought because the prosthesis, which is more durable and more securely attached than an ordinary wig, would make walking on windy days or swimming at a pool "less traumatic and intimidating.” We note that respondents were not represented by counsel at the evidentiary stage of these proceedings.